Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 09 February 2021 with acknowledgement of an original application filed on 19 September 2018.

1.	Claims 1-4, 6, 8-20 are pending; claims 1, 12 and 17 are independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 09 February 2021 have been fully considered and they are persuasive.


Allowable Subject Matter
Claims 1-4, 6, 8-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: the combination of Mihir et al. “Interactive Message-Locked Encryption and Secure Deduplicaiton” (01/21/2015), Mehdi et al. “Remote Data Auditing in Cloud Computing Environments” (05/26/2015), and Bar-el et al. (US2013/0301830 A1, publish date 

“c)    generating, by the client, a user-specific private identifier and a user-specific public identifier, wherein generating the user-specific private identifier is based on using an oblivious key generation protocol between the client and a trusted entity, and wherein the user-specific private identifier is a deterministic private identifier;
d)    updating or computing, by the client, tags of the file such that the updating or computing is homomorphic in the user-specific private identifier and in parts of the file* wherein the file is divided into blocks, wherein each of the blocks comprises a number of sectors, wherein a file tag for each block is computed based on file elements sectors for the block and the user-specific private identifier, and wherein the file elements are computed based on a cryptographic hash function of the file and sector indices” as recited in claims 1 and 12 and 

“generating, by the client, a user-specific private identifier and a user-specific public identifier, wherein generating the user-specific private identifier is based on using an oblivious key generation protocol between the client and a trusted entity, and wherein the user-specific private identifier is a deterministic private identifier;


providing, by the client, the user-specific public identifier, the updated tags and a proof of possession of the user-specific private identifier to the SE to enable the SE to store information associated with the file based on the user-specific public identifier, the updated tags and the proof of possession of the user-specific private identifier;
downloading, by the client, a current verification key of the file stored on the SE; verifying, by the client, correctness of the current verification key by reconstructing the current verification key using a last known verification key and the user-specific public identifier incorporated into the current verification key” as recited in claim 17. 

Therefore independent claims 1, 12 and 17 are allowable over the prior arts of record.
Consequently claims 2-4, 6, 8-11, 13-16, 18-20 are directly or indirectly dependent upon claims 1, and 17 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion


examiner should be directed to HELAI SALEHI whose telephone number is (571)270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433